                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION




CODY JOE JONAS,

               Petitioner,
       v.                                                                   No. 3:20-cv-00663-SB

J. SALAZER, Warden,                                                       OPINION AND ORDER

               Respondent.


MOSMAN,J.,

       On April 7, 2021, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F. & R.) [ECF 17]. Judge Beckerman recommended that I deny Petitioner's

Motion for Leave to File Amended Petition [ECF 16] and dismiss the Petition for Writ of Habeas

Corpus [ECF 2] without prejudice. Neither party filed objections. Upon review, I agree with

Judge Beckerman.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court


1 - OPINION AND ORDER
is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Beckerman's findings and recommendation, and I

ADOPT the F. & R. [ECF 17] as my own opinion. I DENY Petitioner's Motion for Leave to File

Amended Petition [ECF 16] and DISMISS the Petition for Writ of Habeas Corpus [ECF 2]

without prejudice. I decline to issue a certificate of appealability because Petitioner has not made

a substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).



       DATED this




2 - OPINION AND ORDER
